AO 2458 (CASDRev. 08113) Judgment in a Criminal Case
                                                                                                                  FILED
                                                                                                           Mar 27MAY
                                                                                                                  2018232016
                                       UNITED STATES DISTRICT Co                                            Mar
                                                                                                             Oct 122018
                                                                                                                26  2018
                                                                                                           CLERK US DI TRIcr COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN DIST      F CALIFORNIA
                                                                                                            s/ darcig
                                                                                                        BY      s/ darcig
                                                                                                                                DEPUTY
                                                                                                                  s/ darcig
              UNITED STATES OF AMERICA                                 JUDGMENT IN A eRI
                                  V.                                   (For Offenses Committed On or After November 1, 1              )
                  IVAN RAMON TIZOC (1)
                                                                          Case Number:         lSCR1299-GPC

                                                                       DAVID BAKER
                                                                       Defendant's Attorney
REGISTRATION NO.                  49583298


THE DEFENDANT: 

 IZI pleaded guilty to count(s)          1 and 2 of the Indictment. 

                                        -----------------------------------------------------------
 o  was found guilty on count(s)
    after a plea of not guilty. 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): 

                                                                                                                               Count
Title & Section                        Nature of Offense                                                                      Numberls)
21 USC 846,841(a)(1)                   Conspiracy to distribute methamphetamine.                                                 1

21 USC 841(a)(l)                       Possession with intent to distribute heroin.                                               2




    The defendant is sentenced as provided in pages 2 through                    4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
       The defendant has been found not guilty on count(s)
       Count(s)                                                   is         dismissed on the motion ofthe United States.

 IZI   Assessment: $200.00 ($100 as to each count).



 IZI   Fine waived            0 Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                       May 20. 2016




                                                                                                                              lSCR1299-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                   IV AN RAMON TIZOC (1)                                                Judgment - Page 2 of 4
CASE NUMBER:                 15CR1299-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 200 months as to each count concurrently.




 D	      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lSI 	   The court makes the following recommendations to the Bureau of Prisons:
         Designation to the Western Region of the United States, Southern California area, and participate in the
         Residential Drug Abuse Program (RDAP).




 D	      The defendant is remanded to the custody of the United States Marshal.

 D	      The defendant shall surrender to the United States Marshal for this district:
         D     at                              A.M.             on
                    ------------------                               ------------------------------------
         D     as notified by the United States MarshaL

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
         Prisons: 

         D     on or before 

         D     as   notified by the United States Marshal. 

         D     as notified by the Probation or Pretrial Services Office. 


                                                         RETURN
 I have executed this judgment as follows:

         Defendant delivered on 	                                        to
                                    --------------------------                ------------------------------
 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL 




                                        By 	                   DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR1299-GPC
     AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

     DEFENDANT:                   IVAN RAMON TIZOC (1)                                                                          Judgment - Page 3 of 4
     CASE NUMBER:                 15CR1299-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
5 years as to each count concurrently.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offonses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
           substance abuse. (Check, if applicable.)
           The defendant shall not possess a frrearm, ammunition, destructive device, or any other dangerous weapon. 

           The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis 

           Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

           The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.c, § 16901, et 

D          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
           resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
[J         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

           If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
      such fine or restitution that remains unpaid at the commencement of the term ofsupervised release in accordance with the Schedule of
      Payments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
      I)    the defendant shall not leave the judicial district without the permission of the court or probation officer; 

      2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

      3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

      4)    the defendant shall support his or her dependents and meet other family responsibilities; 

      5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

            reasons;
      6) the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
      7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
      8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
      9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
      10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
      11) the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12) the defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without the permission of
            the court; and
      13) 	 as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                      15CR1299-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:              IVAN RAMON TIZOC (1) 	                                                 Judgment - Page 4 of 4
CASE NUMBER:            15CR1299-GPC 


                                 SPECIAL CONDITIONS OF SUPERVISION

     1. 	 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. 	 Not enter or reside in the Republic of Mexico without permission of the court or probation officer.

     3. 	 Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. 	 Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer. Allow for reciprocal release of information between the probation
          officer and the treatment provider. May be required to contribute to the costs of services rendered in an
          amount to be determined by the probation officer, based on ability to pay.

     5. 	 Provide complete disclosure of personal and business financial records to the probation officer as
          requested.

/I




                                                                                                   15CR1299-GPC 

